Appellant contends in his motion for rehearing that we erred in holding that the cross-examination of his character witness, E. E. Lowe, did not transgress the rule announced by this court in Diggs v. State, 88 S.W.2d 103; Stephens v. State,  80 S.W.2d 980, and many other cases cited by him, discussing the rule. We have again read the record in the light of his motion for rehearing but remain of the opinion that the cross-examination of appellant's character witnesses did not transgress the rule announced in the cases above cited. The rule, as announced in the cases referred to, is to the effect that where the defendant files a plea for a suspension of sentence in the event of his conviction, as was done in the instant case, he puts his reputation in issue up to the time of the trial, based on matters pertaining to *Page 482 
his conduct other than the offense for which he is on trial. In other words, it is not permissible to parade before the jury the opinion of the public relative to the offense for which he is being tried. Such was not, as we read the record, the case here. The only instance in which the State came near the boundary line of the rule relating to the cross-examination of the character witnesses relates to the cross-examination of the witness Lowe, but he did not overstep the same. In support of the opinion here expressed, we refer to the case of King v. State, 113 S.W.2d 181.
If there is any language in the opinion of affirmance which might be construed as permitting the fact of the present offense to be available to the State as a basis for witnesses to testify upon the question of appellant's general reputation the same is not approved by the present writer. The bills of exception relating to the cross-examination of appellant's character witnesses, as well as the record generally, show that counsel for appellant limited the inquiry of appellant's general reputation to the time prior to the killing. The cross-examination of the witness Lowe and the other character witnesses elicited the fact that they had heard of the present killing and that they were testifying to appellant's reputation prior to that occurrence. Appellant's counsel had so limited his inquiry in the first instance. It occurs to us that appellant is urging that because the State called attention to the killing — which appellant had already done — that inferentially the State had shown that since the killing and because thereof appellant's reputation was bad at the time of the trial. We are of opinion this would be going too far. Of course, the fact of the present killing and all the proven circumstances incident thereto were before the jurors, and could properly be considered by them, not only in determining the question of appellant's guilt, but also whether a suspended sentence should be recommended.
Appellant next asserts that we erred in not sustaining his contention that the argument of the district attorney was of such a prejudicial nature as calls for a reversal, and that we failed to discuss the same in the opinion of affirmance. His first complaint relates to the following remarks made by the district attorney: "Don't give him a suspended sentence; either send him to the penitentiary or turn him loose; and when you turn him loose, come back in this court room and give him his gun back to him; put it in his hands and tell him to go back to Duval's, or some other beer tavern, and drink and play the gambling machine with the young boys in this community." *Page 483 
There was certainly no harm in the first sentence of the remark. There is evidence in the record that appellant went to Duval's Cafe with a gun; that he and some boys played the marble machine at the cafe; that he drank some beer while in the cafe. It occurs to us that the argument was based on evidence in the case. Consequently, no error is reflected by the bill.
We do not deem it necessary to here discuss in detail each of appellant's other complaints relating to the argument of the attorneys representing the State, because we do not believe that the remarks were of a material character such as, under the circumstances, were calculated to injuriously affect the rights of the defendant. Branch's Ann. Tex. P. C., page 204, sec. 361, states the rule to be as follows: "Before a reversal can be had on account of improper argument of State's counsel, it must clearly appear that the remarks were improper and that they were of a material character and such as under the circumstances were calculated to injuriously affect the rights of the defendant." This rule is re-stated by this court in the case of Patterson v. State, 147 S.W.2d 784, as a correct rule.
He next complains because we failed to discuss and hold that it was error for the court to permit the widow of the deceased and her child to sit inside the railing in the court room, not over eight feet from where the nearest juror sat in the jury box. The Constitution provides for a public trial. To have excluded the widow from the court room would have been in contravention of Article 1, Section 10 of the Constitution of this State. Of course, had she or any other person, by her or his conduct, interfered with the orderly conduct of the trial, the court no doubt would have had a right to remove her or such other person and impose a fine.
The motion for rehearing is overruled.